Citation Nr: 0944182	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had inactive duty for training (INACDUTRA) as a 
member of the New Mexico Army National Guard from October 
1954 to April 1956, to include a two-week period of active 
duty for training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied service connection for bilateral hearing loss.  

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  

On appeal in April 2008, the Board remanded the case for 
additional development, to include obtaining various records 
in an attempt to verify the Veteran's claim. 

Because the Board determines that the AMC failed to comply 
with its April 2008 remand order, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.

The Board notes that there is no indication in the record 
that the RO has developed and adjudicated the Veteran's claim 
of service connection for tinnitus.  Therefore, this claim is 
again referred to the RO for appropriate action.


REMAND

The instant case must again be returned to the RO for 
compliance with the April 2008 remand, consistent with 
Stegall v. West, 11 Vet. App. 268 (1998), as all of the 
particular matters outlined in the Remand Order, in the form 
of instructions by the Board, were not completed.  
Specifically, in its April 2008 remand, the Board instructed 
the RO to (1) request additional service treatment records 
from 1964 for treatment received at Holloman Air Force Base 
Hospital; (2) request morning reports from the Veteran's 
ACDUTRA period; and (3) attempt to verify the Veteran's claim 
that the Army draft board rejected him in 1958 because of a 
hearing loss.  The Board also instructed the RO to schedule 
an audiological examination for purposes of obtaining a nexus 
opinion.

In July 2008, the AMC asked the National Personnel Records 
Center (NPRC) to provide the above-referenced information.  
An October 2008 response indicates that no records were 
located despite a search of the hospital's 1964 clinical 
records.  With respect to the request for morning reports and 
alternative sources for verifying the Veteran's draft board 
claim, the NPRC stated:  "Please see above response.  
Morning report searches are conducted when standard sources 
of information are not on file." The Board finds this reply 
to be unresponsive to a specific remand instruction.

Although a pertinent medical opinion has been obtained, the 
November 2008 examiner refused to speculate with respect to 
the etiology of the Veteran's hearing loss.  There is no 
indication that the underlying medical question at issue is 
so complex that it would require speculation in order to 
adjudicate the current claim.  

Accordingly, the case is REMANDED for the following action:

1.	Request that the NPRC provide morning 
reports for Battery D, 120th AAA Gun 
Battalion (90 mm) in Alamogordo, New 
Mexico from October 27, 1954 to April 
26, 1956.  A copy of any negative 
response(s) should be included in the 
claims file.

2.	Request that the NPRC provide 
alternative sources for purposes of 
verifying that the Army draft board 
rejected the Veteran in 1958 because of 
a hearing loss.  A copy of any negative 
response(s) should be included in the 
claims file.

3.	Once the actions requested in indented 
paragraphs one and two above are 
completed in full, then and only then 
should the Veteran be scheduled for a 
VA audiological examination for the 
purposes of determining the likely 
etiology of any hearing loss.  The 
examination should be conducted by a 
different clinician than the one who 
conducted the November 2008 
examination.  Following a review of the 
relevant evidence in the claims file 
and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any hearing loss that is currently 
present began during or is causally 
linked to any period of ACDUTRA or 
INACDUTRA indicated by the service 
records, to include loud noise exposure 
as a machine gun operator?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended relationship; less likely 
weighs against the claim.

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the claims 
file was reviewed.  

4.	The case should then be reviewed.  If 
the decision remains unsatisfactory, a 
supplemental statement of the case 
(SSOC) should be issued and the Veteran 
and his representative should be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board.  The Veteran 
need do nothing further until so 
notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

